DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20, filed 3/4/2020, are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 19 is objected to because of the following informalities: in line 1, “second poistion” should read “second position”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. US Pat. No. 9,372,056.
Sullivan teaches:
In Reference to Claim 1
A broadhead assembly (Fig. 1-10) comprising: 
a ferrule (30); 
a first blade rotatably and slidably coupled to the ferrule (blade 50 rotates and slides relative body 30, Fig. 1-10); and 
a second blade rotatably and slidably coupled to the ferrule (blade 51 rotates and slides relative body 30, Fig. 1-10).  
In Reference to Claim 2
The broadhead assembly of Claim 1, wherein the ferrule includes a first shaft and a second shaft extending across an opening formed through the ferrule (first shaft 42 and second shaft 44 extend through respective openings through the body to movably retain portions of each blade, Fig. 1-10).  
In Reference to Claim 3
The broadhead assembly of Claim 2, wherein the first blade includes a first slot and a second slot and the second blade includes a first slot and a second slot (each blade has a first slot 71 for first shaft 42 and a second slot 57 for the second shaft 44, Fig. 6-10), the first shaft disposed through each of the first slot of the first blade and the first slot of the second blade, and the second shaft disposed through each of the second slot of the first blade and the second slot of the second blade (shaft 42 extends through slot 71 in each blade and shaft 44 extends through each slot 57 in each blade, Fig. 1-10).  
In Reference to Claim 4
The broadhead assembly of Claim 3, wherein the first shaft defines an axis of rotation of each of the first blade and the second blade (shaft 42 provides a first pivotal axis for each blade, Fig. 4-6), and wherein the second shaft is configured to traverse each of the second slot of the first blade and the second slot of the second blade when each of the first blade and the second blade are rotated about the first shaft (the second shaft 44 moves along the slot from end to end as the blades rotate, Fig. 4-6).  
In Reference to Claim 5

In Reference to Claim 12
The broadhead assembly of Claim 1, wherein the first blade and the second blade are identical in structure, and wherein the second blade is rotated 180 degrees relative to the first blade about a central axis of the ferrule when the broadhead assembly is in a first position (Fig. 3-6).  Each blade 50/51 is the same size and shape oriented as mirror images on the broadhead).  
In Reference to Claim 13
The broadhead assembly of Claim 12, wherein the first blade includes a first pointed tip formed at an intersection of a first edge and a second edge of the first blade, and wherein the first blade further includes a lateral projection having an engaging edge formed at an end of the first edge disposed opposite the first pointed tip (first edge (side 49, Fig. 9) and second edge 72 form a first pointed portion 37 and an opposite engaging end 59, Fig. 8-10).  
In Reference to Claim 14
The broadhead assembly of Claim 13, wherein the first blade includes a longitudinal axis arranged parallel to a central axis of the ferrule when the broadhead assembly is in the first position (central through the middle of the ferrule 30 as in Fig. 9, but in the position of Fig. 9), wherein the first edge is disposed at a first angle relative to the longitudinal axis (49 is angled at an angle), the second edge is disposed at a second angle relative to the longitudinal axis (72 is angled relative the central axis), and the engaging edge is disposed at a third angle relative to the longitudinal axis (59 is angled relative the axis), wherein the first angle is greater than the second angle (the angle of 49 is larger than 72 relative the central axis, Fig. 9) and the third angle is greater than the first angle (the angle of 59 is larger than that of 49).  
In Reference to Claim 15
The broadhead assembly of Claim 13, wherein the first edge and the engaging edge of the first blade are exposed when the broadhead assembly is in the first position, and wherein the second edge is indented relative to an exposed first edge of the second blade when the broadhead assembly is in the first position (each edge is exposed in the first position, Fig. 4/9, where a portion of the first edge 49 overlaps a portion of the second edge (therefore it is partially indented, Fig. 4/8).  
In Reference to Claim 16
The broadhead assembly of Claim 15, wherein the longitudinal axis of the first blade is arranged transverse to the central axis of the ferrule when the broadhead assembly is in a second position (49 extends laterally, Fig. 8), and wherein the second edge is exposed and forward facing when the broadhead assembly is in the second position (72 extends laterally and forward towards the target, Fig. 8).  
In Reference to Claim 17
The broadhead assembly of Claim 1, wherein the broadhead assembly is adjustable between a first position and a second position, wherein the first position corresponds to a longitudinal axis of each of the first blade and the second blade arranged substantially parallel to a direction of travel of the broadhead assembly (blades begin oriented parallel to the body and direction of travel, Fig. 1, 4) and the second position corresponds to the longitudinal axis of each of the first blade and the second blade arranged transverse to the direction of travel of the broadhead assembly (blades open and rotate transversely to the direction of travel when impacting a target, Fig. 3/6).  
Claims 1 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrie et al. US Pat. No. 6,669,586.
Barrie teaches:
In Reference to Claim 1
A broadhead assembly (10, Fig. 1-3) comprising: 
a ferrule (12); 
a first blade rotatably and slidably coupled to the ferrule (each blade 17 is rotatable and slides along a length of the ferrule via ring 16, Fig. 3-4); and 
a second blade rotatably and slidably coupled to the ferrule (each blade 17 is rotatable and slides along a length of the ferrule via ring 16, Fig. 3-4).  
In Reference to Claim 17
The broadhead assembly of Claim 1, wherein the broadhead assembly is adjustable between a first position (Fig. 3) and a second position (Fig. 4), wherein the first position corresponds to a longitudinal axis of each of the first blade and the second blade arranged substantially parallel to a direction of travel of the broadhead assembly (in the first position, the blades are positioned parallel to the longitudinal axis and direction of travel, Fig. 3) and the second position corresponds to the longitudinal axis of each of the first blade and the second blade arranged transverse to the direction of travel of the broadhead assembly (in the deployed second position, the blades slide and pivot to a transverse deployed position extending outward and approximately perpendicular to the direction of travel, Fig. 4).  
In Reference to Claim 18
The broadhead assembly of Claim 1, further comprising an O-ring extending around the first blade and the second blade when the broadhead assembly is in a first position (resilient O-ring 20 wraps around and retains the blades in the first position, Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-11 are rejected under 35 U.S.C. 103a as being unpatentable over Sullivan as applied to claim 3 above and further in view of Pulkrabek US Pat. No. 7,771,298.
In Reference to Claim 6
Sullivan teaches:
The broadhead assembly of Claim 3, wherein the first slot of the first blade is circular in shape and the first slot of the second blade is circular in shape (first slots 71 are circular in shape, Fig. 6-7), and wherein the second slot of the first blade includes a rectilinear segment and an arcuate segment and the second slot of the second blade includes a rectilinear segment and an arcuate segment (secondary slots 56/57 have two opposite ends, wherein between those ends the slot includes straight rectilinear sections and curved sections, Fig. 6-7).  
Sullivan fails to teach:
The first slot of each blade extending rectilinearly.
Further, Pulkrabek teaches:
A similar broadhead (ex. 50, Fig. 2-9, 11-27) with two blades (72a/b) that pivot and slide (ex. Fig. 4a-c) relative the ferrule (52), each blade having a first rectilinear shaped slot (100) to accept a first shaft (76) and an outer edge/slot having two ends with a curved or straight section (shaped edge 114 between ends 96/98, Fig. 3 which may include different shapes (Fig. 11-18) between which engages an edge of the ferrule (ex. 86/96) as a shaft-like member (Fig. 4a-c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sullivan to have formed the first slot as rectilinear and elongated in order to allow the blades to pivot further away from the ferrule increasing the cutting ability of the broadhead and to reduce friction between the shaft and the blades during movement as taught by Pulkrabek (Col. 5 lines 30-56, Col. 6 lines 15-23).
In Reference to Claim 7
Sullivan as modified by Pulkrabek teaches:
The broadhead assembly of Claim 6, wherein the first slot of the first blade is arranged parallel to the rectilinear segment of the second slot of the first blade, and wherein the first slot of the second blade is arranged parallel to the rectilinear segment of the second slot of the second blade (Sullivan: slots 71 as modified in shape by Pulkrabek align in parallel with rectilinear end portions 56/57 as shown in Fig. 4 and 6).  
In Reference to Claim 8
Sullivan as modified by Pulkrabek teaches:
The broadhead assembly of Claim 7, wherein the first blade includes a longitudinal axis extending through a first pointed tip of the first blade, and wherein the second blade includes a longitudinal axis extending through a first pointed tip of the second blade, wherein the first slot of the first blade is arranged at an acute angle relative to the longitudinal axis of the first blade and the first slot of the second blade is arranged at an acute angle relative to the longitudinal axis of the second blade (the first slots of Sullivan, as modified with the shape of Pulkrabek are elongated and formed at a slight acute angle to the long axis 120 as shown in Fig. 4a between a first tip 82 and a rear end ).  
In Reference to Claim 9
Sullivan as modified by Pulkrabek teaches:
The broadhead assembly of Claim 7, wherein the first slot of the first blade is arranged transverse to the first slot of the second blade when the broadhead assembly is in a first position prior to the broadhead assembly striking a target (the first slot of each blade is angled transversely relative one another in the first position as borrowed and shown by Pulkrabek Fig. 4a).  
In Reference to Claim 10
Sullivan as modified by Pulkrabek teaches:
The broadhead assembly of Claim 6, wherein the arcuate segment of the second slot of the first blade includes a radius of curvature measured from an end of the first slot of the first blade, and wherein the arcuate segment of the second slot of the second blade includes a radius of curvature measured from an end of the first slot of the second blade (the curved sections of the second slots 56/57 form a radius of curvature from the ends of the first slots, further wherein Pulkrabek teaches the middle of the second slot may be modified to be curved with a singular or complex radius of curvature, Fig. 11, 13-14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sullivan to have formed the slots with specific curved shapes in order to change and optimize the deployment profile of the blades which is an obvious design choice as taught by Pulkrabek (Col. 9 line 61 – Col. 10 line 18).
In Reference to Claim 11
Sullivan as modified by Pulkrabek teaches:
The broadhead assembly of Claim 6, wherein a first position of the broadhead assembly corresponds to the first shaft being disposed through a first end of the first slot of the first blade and a first end of the first slot of the second blade and the second shaft being disposed through a first end of the rectilinear segment of the second slot of the first blade and a first end of the rectilinear segment of the second slot of the second blade (the first shaft extends from one end to the other of the first slot, such as 76 from 102/104, Fig. 4a-c in Pulkrabek), and wherein an intermediate position of the broadhead assembly corresponds to the first shaft being disposed through a second end of the first slot of the first blade and a second end of the first slot of the second blade and the second shaft being disposed through a second end of the rectilinear segment of the second slot of the first blade and a second end of the rectilinear segment of the second slot of the second blade (as the blades move, the shaft moves to an intermediate section towards the second end 104, Fig. 4b-c in Pulkrabek), and wherein a second position of the broadhead assembly corresponds to the first shaft being disposed through the second end of the first slot of the first blade and the second end of the first slot of the second blade and the second shaft being disposed through an end of the arcuate segment of the second slot of the first blade and an end of the arcuate segment of the second slot of the second blade (Sullivan in the fully deployed position with the slots of Pulkrabek, Fig. 4c as modified above).  
Claims 19-20 are rejected under 35 U.S.C. 103a as being unpatentable over Eddy US Pat. No. 5,178,398 in view of Pulkrabek US Pat. No. 7,771,298.
In Reference to Claim 19
Eddy teaches:
A broadhead assembly configured to actuate from a first position to a second poistion during a penetrating of a target (broadhead 10 actuates from a first closed position (Fig. 1) to a second open position when striking a target (Fig. 2-3), the broadhead assembly comprising: 
a ferrule having a first shaft extending across an opening formed through the ferrule (ferrule 16 has a first shaft 18 extending through slot opening 33); 
a first blade (12) having a first slot (32), the first shaft disposed through the first slot of the first blade (Fig. 1), the first slot of the first blade being circular in shape (Fig. 1/6a); 
a second blade (14) having a first slot (68), the first shaft disposed through the first slot of the second blade (Fig. 1/6b), the first slot of the second blade being circular in shape (68, Fig. 1, 6b); and 
an O-ring extending around the first blade and the second blade when the broadhead assembly is in the first position (20, Fig. 1).  
Eddy fails to teach:
The ferrule having a second shaft and each blade having a second slot, the first slot being rectilinear and the second slot having a rectilinear portion and an arcuate portion.
Further, Pulkrabek teaches:
A similar broadhead (ex. 50, Fig. 2-9, 11-27) having a ferrule and two moving blades (72a/b) that pivot and slide (ex. Fig. 4a-c) relative the ferrule (52), each blade having a first rectilinear shaped slot (100) to accept a first shaft (76) and an outer edge/slot having two ends with a curved and straight sections (shaped edge 114 between ends 96/98, Fig. 3 which may include different shapes (Fig. 11-18) between which engages an edge of the ferrule (ex. 86/96) as a shaft-like member (Fig. 4a-c), and an O-ring extending around the first blade and the second blade when the broadhead assembly is in the first position (86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Eddy to have formed the broadhead with first and second shafts for guiding first and second slots in the blades in order to allow the blades to pivot further away from the ferrule increasing the cutting ability of the broadhead and to reduce friction between the shaft and the blades during movement as taught by Pulkrabek (Col. 5 lines 30-56, Col. 6 lines 15-23).
In Reference to Claim 20
Eddy as modified by Pulkrabek teaches:
The broadhead assembly of Claim 19, wherein the first blade includes a first pointed tip and a second pointed tip (Eddy: first pointed tip 26 and second pointed tip 28) and the second blade includes a first pointed tip and a second pointed tip (Eddy: 46 and 42), wherein the first pointed tip of the first blade and the first pointed tip of the second blade are disposed adjacent each other when the broadhead assembly is in the first position (Eddy: Fig. 1), and wherein the second pointed tip of the first blade and the second pointed tip of the second blade are disposed adjacent each other when the broadhead assembly is in the second position (Eddy: Fig. 3).  
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Salvino (9,903,693) and Pugliese (9,945,647) teach similar broadheads with pivotal blades.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711